UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7020


DOUGLAS R. VAUGHN,

                    Plaintiff - Appellant,

             v.

DEPUTY PIDEA; DEPUTY DENTON,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:19-cv-00564-LMB-TCB)


Submitted: November 1, 2019                                  Decided: November 7, 2019


Before THACKER, RICHARDSON, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas R. Vaughn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Douglas R. Vaughn appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) complaint without prejudice for failing to comply with a court order under

Fed. R. Civ. P. 41(b). * We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Vaughn v. Pidea, No.

1:19-cv-00564-LMB-TCB (E.D. Va. filed July 2, 2019 & entered July 3, 2019).             We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




       *
         Although Vaughn contends that he submitted the forms required by the district
court to proceed without prepaying the filing fee, the required forms have not been filed in
this case.

                                             2